726 N.W.2d 453 (2007)
Betty A. ZADROZNY, Respondent,
v.
NORTHWEST AIRLINES, and Liberty Mutual Insurance Company, Relators.
No. A06-2037.
Supreme Court of Minnesota.
January 24, 2007.
Brad Mitchell Delger, Aafedt Forde Gray Monson & Hager PA, Minneapolis MN, for Relators.
James Andrew Batchelor, Batchelor Law Firm, Minneapolis MN, for Respondent, Zadrozny.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 17, 2006, be, *454 and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Russell A. Anderson Chief Justice